Citation Nr: 0926245	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 
until his retirement in June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2008, the Board remanded the issue of service 
connection for coronary artery disease and the issue of 
service connection for gastroesophageal reflux disease for 
the issuance of a Statement of the Case (SOC).  The RO 
provided a SOC in February 2009 but the Veteran did not 
respond with a substantive appeal.  Therefore, the issue of 
service connection for gastroesophageal reflux disease is not 
before the Board at this time.


FINDING OF FACT

The Veteran's current coronary artery disease did not 
manifest in service, or for many years thereafter, and is not 
related to service, nor is it caused or aggravated by a 
service-connected disability.  


CONCLUSION OF LAW

A current coronary artery disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for coronary artery 
disease, which he attributes to his service-connected 
diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from March 1962 to 
October 1981 contain no evidence of complaints of, treatment 
for, or a diagnosis of coronary artery disease.  VA medical 
records contain no evidence of complaints of, treatment for, 
or a diagnosis of coronary artery disease.  

In August 1982 the Veteran was accorded a VA general 
examination.  During the examination the Veteran did not 
complain of chest pain.  The examiner noted that the 
Veteran's heart was of regular rate and rhythm with no 
murmurs heard and no skips, gallops or friction rubs.  There 
was no cardiomegaly.  A chest x-ray showed the heart size and 
pulmonary vessels were normal.  

Private medical records include a hospital discharge report 
dated in April 2000.  The Veteran was diagnosed with coronary 
artery disease and a history of myocardial infarction in July 
1997.  The Veteran had a history of myocardial infarction and 
left heart catheterization in June 1999.  He had stent 
placement in July 1999.

In September 2005 the Veteran was accorded a compensation and 
pension (C&P) diabetes mellitus and hypertension examination.  
The examiner reports that the claims file was extensively 
reviewed pursuant to this examination.  During the 
examination the Veteran reported that he was diagnosed with 
coronary artery disease in 1999 when he had an acute right 
coronary artery infarction which was treated with stent 
placement.  Physical examination found heart rate to be 
regular and rhythmic without murmurs, gallops, or rubs.  The 
diagnosis was coronary artery disease/atherosclerotic 
disease.  The C&P examiner found that the Veteran's coronary 
artery disease preceded his diabetes mellitus and stated that 
his coronary artery disease is not secondary to his service-
connected diabetes mellitus condition.  

The Veteran was accorded a C&P heart examination in December 
2008.  The examiner noted that the Veteran had angioplasty 
and stenting times eight.  There was no coronary artery 
bypass graft, no pacemaker, and no valve surgery.  During the 
examination the Veteran reported that during the 2006 
myocardial infarction he had ventricular 
tachycardia/fibrillation two to three times requiring 
defibrillation during the therapeutic catheterization.  He 
had intracoronary thrombolysis at the time.  He also had a 
temporary transvenous pacemaker.  Diagnosis was coronary 
artery disease/myocardial infarction, status post angioplasty 
and stenting, preserved ejection fractions.  The examiner 
opined that there is no objective evidence that his coronary 
artery disease had worsened beyond its natural progression 
due to diabetes mellitus.  The rationale indicated that the 
Veteran had decreased ejection fractions during acute 
coronary syndrome that improves after medical intervention.  
The Veteran had a five year history of type II diabetes 
treated with metformin and diet.  Currently there was no 
objective evidence, according to the examiner, that his 
coronary artery disease had worsened beyond its natural 
progression due to diabetes mellitus.  It was also noted that 
the Veteran's father had an onset of coronary artery disease 
in his 50's and he subsequently passed away at 71 years old.  
Based on this genetic evidence she found that the Veteran was 
not below target.

In short, the record contains no competent probative evidence 
that links a current coronary artery disease disorder to 
service or to any service-connected disability.  In that 
regard, it is noted that the Veteran asserts that his 
coronary artery disease may be related to his service-
connected type II diabetes mellitus.  A layperson, however, 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The September 2005 examiner specifically ruled 
out the Veteran's service-connected type II diabetes mellitus 
as causing the Veteran's coronary artery disease.  The 
December 2008 examiner opined that the Veteran's coronary 
artery disease has not worsened beyond its natural 
progression due to diabetes mellitus.  In the absence of 
competent probative evidence that attributes the Veteran's 
coronary artery disease to active military service or a 
service-connected disability, service connection for coronary 
artery disease must be denied.  38 C.F.R. §§ 3.303, 3.310.  

The Board also notes the 18 year lapse from the time of the 
Veteran's retirement from service, finding no coronary artery 
disease upon examination, until the 1999 diagnosis.  This 
significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
coronary artery disease disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, medical 
records do not show that coronary artery disease was present 
within one year of discharge from service.  

The Board has considered whether another VA examination is 
warranted for an opinion as to direct service connection and 
as to whether the claimed condition is related to service.  
However, as none of the competent evidence shows that the 
condition may be linked to service, no examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A letter from the RO dated in October 2005 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for secondary service connection for 
coronary artery disease.  He was also advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  The letter also informed him of how VA 
establishes disability ratings and effective dates in a 
January 2007 letter.  Dingess/Hartman, 19 Vet. App. 473.  The 
Board thus finds that the Veteran has been provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection on a secondary 
basis.

While the RO did not provide specific notice of how to 
substantiate a claim for direct or presumptive service 
connection for coronary artery disease, the Board finds that 
there is no prejudice to the Veteran.  The statement of the 
case provided the criteria for direct and presumptive service 
connection and provided the Veteran with the reasons for 
denying the claim.  He was specifically informed that the 
evidence of record did not show the condition was related to 
service or that it manifested to a compensable degree within 
one year of discharge from service.  Accordingly, a 
reasonable person would be expected to understand what types 
of information and evidence are necessary to substantiate the 
claim on a direct or presumptive basis.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded multiple 
C&P examinations with regard to his claim for service 
connection for coronary artery disease; the reports of which 
are of record.   Any errors with respect to the examinations 
are harmless in this case based on the credibility 
determinations that were made above and no corrective action 
need be taken.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for coronary artery disease is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


